In an action to foreclose a mortgage, the appeal is from an order of the Supreme Court, Westchester County, entered February 19, 1975, which granted plaintiff’s motion for summary judgment. The appeal also brings up for review an order of the same court, entered March 5, 1975, which reiterated the relief granted in the order entered February 19, 1975 and appointed a referee to compute. Defendant Meltzer has withdrawn his appeal (see letter dated June 16, 1975). Orders reversed, with $20 costs and disbursements to appellant Arthur L. Stoll, and motion for summary judgment denied (Buoninfante v Hoffman, 48 AD2d 678). Hopkins, Acting P. J., Martuscello, Brennan and Munder, JJ., concur; Latham, J., concurs on the constraint of Buoninfante v Hoffman (48 AD2d 678); Bernard Wesson, Inc. v Cullen (47 AD2d 718) and Frankel v Brinkman(48 AD2d 773).